 In the Matter of JOHN BLOOD & COMPANY, INC., A CORPORATIONandAMERICAN FEDERATION OF HOSIERY WORKERS, BRANCH No. 69Case No. R-9O.-Decided March 20, 1936Hosiery Industry-Unit App) opriate for Collective Bargaining:eligibility formembership in only organization making bona fide effort at collective bargain-ing; productionemployees-Rcpresentatlvcs:proof of choice:petition desig-nating-Certification of Rcpt cscntatives:after investigation but without elec-tion.Mr. Gerhard P. Van Aricelfor the Board.Mr. Isadore Satz,of Philadelphia, Pa., for the Union.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEA petition for investigationand certification of representatives,pursuant to Section 9(c) of the National LaborRelationsAct, ap-proved July 5, 1935, and Article III, Section 1 of National LaborRelationsBoard Rules and Regulations-Series1,was filed with theRegional Director for the Fourth Region by Branch No. 69, AmericanFederation of Hosiery Workers (hereinafter referredto as BranchNo. 69) on November 29, 1935, alleging that a question affecting coln-merce had arisen concerning the representation of employees in theBoyertown mill of John Blood & Company, Inc., Boyertown Penn-sylvania (hereinafter referred to as the Company).The NationalLabor Relations Board, acting pursuant to ArticleIII, Section 3 ofNationalLabor RelationsBoard Rules and Regulations-Series 1,authorized the Regional Director to conduct an investigation.OnJanuary 27, 1936 the Regional Director issued a notice of hearing,copies of which were duly served on the Company andupon BranchNo. 69.Pursuant to the notice of hearing, a hearing was held February 10,1936 at Philadelphia, Pennsylvania, before Robert M. Gates, dulydesignated by the National Labor Relations Board to act as TrialExaminer.The respondent was not represented by counselbut ErnestBlood, President and General Manager of the Company, appeared atthe hearing and testified concerning the business of the Company.371 372NATIONAL LABOR RELATIONS BOARDUpon the evidence adduced at the hearing and from the entirerecord now before it, including the transcript of the hearing and ex-hibits introduced, the Board makes the following :FINDINGS OF FACT1.John Blood & Company, Inc., a corporation organized under andexisting by virtue of the laws of the State of Pennsylvania, is en-gaged iii the manufacture of full fashioned hosiery. It owns andoperates two units, a mill in Boyertown, Berks County, Pennsyl-vania, where hosiery is knit and finished in ,an undyed condition; anda plant at Philadelphia, Pennsylvania, where the hosiery is dyed andpacked for shipment.The Boyertown mill has a monthly capacityof approximately 8,000 dozen pairs of hosiery.The Company has a registered trade mark and states in its appli-cation for registration "that said Trade Mark is used by said cor-poration in commerce among the several States of the United States."2.Silk is the principal material used by the Company in themanufacture of hosiery.The silk is imported from Japan in a rawstate and is purchased by the Company from importers located prin-cipally in New York City.After purchase, the Company has theraw silk shipped to a throwster in Bethlehem, Pennsylvania whereit is prepared and wound on bobbins for knitting and is then deliv-ered by the throwster to the Boyertown mill of the Company. Be-tween 6,000 and 6,700 pounds of raw silk are purchased by the Com-pany per month. Small quantities of silk already thrown are occa-sionally purchased by the Company. The record does not show wherethis silk is purchased.Cotton in small quantities is also used in the knitting of hosiery.All cotton used by the Company is purchased from a company inEasthampton, Massachusetts.Needles used on the knitting machines are purchased by the Com-pany in Torrington, Connecticut.3.The hosiery is manufactured in an undyed condition in theBoyertown mill and is there placed in large canvas bags and conveyedby a contract carrier by truck to the Philadelphia plant.At thisplant the hosiery is dyed, marked and shipped according to ordersreceived.4.Three classifications of hosiery are manufactured at the Boyer-town mill.A small portion is manufactured for disposal under theCompany's trade mark "True Shape". Another classification consistsof singlewelt hosiery made by the Company as the licensee of a patentowned by a resident of New York. Single welt hosiery is sold underthe names of jobbers or retailers.Manufacturing of single welthosiery comprises only a small portion of the Company's business. DECISIONS AND ORDERS373The balance, comprising a major portion of the hosiery manufacturedby the Company, is manufactured for sale to jobbers andretailersto besold by them under their own names.5.Hosiery manufactured to be sold under the trade name "TrueShape" is, with the exception of two accounts,all soldby a jobber inPhiladelphia.All hosiery manufactured under the licenseis sold inNew York City by a sales agent of the owner of the patent. Thebalance ofthe hosiery made by the Company is sold by a salesmanemployed by the Company and by the Company's president, practi-cally allof these sales being made in New York City. All sales ofhosiery aremade on open accounts.6.Allthree classesof hosiery are delivered by the Company eitherby truck or by parcel post to the purchasers. A majority of the salesare to purchaserslocated in New York.The balance of the pur-chasers arelocated throughout the United States.Eighty-five percentof the purchasers from the Company in 1935 were located out-side the Stateof Pennsylvania.The totalsale priceof hosiery soldby the Company in 1935 was approximately $335,000.7.All of the aforesaid constitutesa continuousflow of trade, trafficand commerceamong theseveral States.8.BranchNo. 69, American Federation of Hosiery Workers, isa labor organizationwhich was organized following a strike in 19,33in the full fashioned hosiery mills in Berks County.All workersengaged inthe manufacture of hosiery, excepting those ina super-visory capacity, are eligible for membership.The membership ofBranch No. 69 is composed of workers engaged in the manufac-ture of hosiery in other mills of the vicinity as well as employees ofJohn Blood & Company, Inc.9.In September, 1933, following the strike in the full fashionedhosiery mills in Berks County, elections were held in each of themillsby the National Labor Board to determine the choice of em-ployees as to their representatives for the purposes of collectivebargaining.The employees of the Company did not participatein thisstrike sincethe management of the Company closed downthe Boyertown mill to forestall any such action.The Boyertownmillwas closed down for the entire period of the strike, whichlastedabout eight weeks. In the election held in the Boyertown millthe employees were given the opportunity of selecting between anon-unioncommittee appointed by the superintendent of the Com-pany and Branch No. 69. The non-union committee received themajority of votes and was certified to the Company as the representa-tive for the purposes of collective bargaining.No election has beenheld at the Boyertown mill since September, 1933 to choose newcommitteemembers. °374NATIONALLABOR RELATIONS BOARD10.The non-union committee made two -attempts to engage incollective bargaining with the Company.The first attempt was -in1933 following the election; the second in the Spring of 1934.TheCompany met with the committee at its request in 1933 and agreedto a division of sizes of hosiery among the employees so that allemployees would be treated equally in the distribution of work.The Company, however, lived up to this agreement for only twoweeks.When the committee signified its desire to meet with theCompany in the Spring of 1934 the management refused to meetwith it.Shortly thereafter all three members of the non-union com-mittee became members of Branch No. 69 and made no furtherattempts to act as a non-union collective bargaining committee.11.On September 23, 1935, after Herbert W. Payne, representa-tive of the American Federation of Hosiery Workers, had been se-lected by Branch No. 69 to negotiate with the Company, he calledErnest Blood, President and General Manager, and requested anappointment to meet him for the purpose of bargaining collectively.Blood replied that he did not have to meet Payne because of theselection of the non-union committee in 1933.Immediately after this conversation Payne sent a registered lettertoBlood, stating that he had been elected by Branch No. 69 torepresent them in collective bargaining with the Company and re-questing Blood to meet with Payne and a union committee to discusswage rates of employees engaged in footing and legging operations.On September 28, Blood replied that, ". . . the employees of thisCompany, quite some time ago, selected a committee out of theirown number to represent them in matters concerning their employ-ment, and we are not aware of any change. In view of this we donot see how we can entertain your request."12.A petition was prepared by Branch No. 69 immediately afterthe receipt of Blood's reply.The petition read : "We, the under-signed workers of the John Blood Hosiery Company, desire to berepresented in collective bargaining with the Company by the unioncommittee and its regularly elected representative, H.W. Payneof the American Federation of Hosiery Workers."This petitionwas circulated among the employees in the Boyertown mill of theCompany between September 28 and October 9, 1935.Ninety-fouremployees voluntarily signed this petition.13.On October 9, 1935 Payne, by registered mail, informed Bloodthat since:".. . you are unaware of any change in the sentiment of yourworkers since 1933, I have secured the names of a good majorityof your workers signed to a petition expressing their wish to berepresented by the union committee and its representative. In DECISIONS AND ORDERS375view of this expression on the part of your workers, I am again,requesting that you meet with this committee and myself .. .If there is any doubt in your mind as to the wishes of youremployees, in this respect, I shall be very glad to submit to youthis petition...."On October 14, 1935, Blood replied that:"We assume you are familiar with, and therefore call yourattention to the established procedure in such matters and thatallworkers, including the minority, are entitled to a free voicein the selection of their representative.Nothing in your letterindicates that such a course has been pursued.We cannot, there-fore, say we are free of doubt in the matter . . .We are alwaysinterested in any question affecting our employees, but are notaware of any matter on which they desire to confer with usat this time."14.A question concerning the representation of employees hasarisen in the Boyertown mill of the Company.15.The manufacture of full fashioned hosiery is confined to ap-proximately eighteen states of the United States, the largest centerof manufacture being in Pennsylvania.The reports of the UnitedStates Department of Commerce, Bureau of Census, for 1929, statethat 3,400,000 dozen pairs of pure thread silk hosiery were producedin Pennsylvania in that year.The State of North Carolina pro-duced the next largest amount, 551,000 dozen pairs.Substantialamounts were also produced in the States of New Jersey, New York,Massachusetts, Tennessee,Wisconsin, Georgia and Indiana.The market is highly competitive and seasonal.Due to the chang-ing demands for colors, the policy of the industry is not to keepan inventory of dyed hosiery.Orders are generally placed by pur-chasers in advance.The hosiery is then held by the manufactureruntil the purchaser indicates the colors desired and is then dyedby the manufacturer for immediate shipment.When seasonal de-mands which occur in the spring and fall arise, a stoppage in pro-duction in, one or more plants caused by strikes or any other cause,causes a cancellation of orders and diversion of the business to othercenters of production.There were no strikes in 1935 in hosiery mills having agreementswith the American Federation, of Hosiery Workers. It is estimatedthat in the 10 to 20 strikes which occurred during the same periodinmills where there was no agreement 2,000 to 3,000 workers were,involved and approximately 275,000 to 325,000 man days were lost.Practically all of these strikes were caused by the refusal of em-ployers to bargain collectively.97571-36-vol 1-25,' 376NATIONAL LABOR RELATIONS BOARD16.The question concerning representation which has arisen in theBoyertown mill of the Company tends to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce.17.The employees engaged in production in the Boyertown millof the Company, and not including those engaged as watchmen,shippers, fixers or as clerical or supervisory employees, constitute aunit appropriate for the purposes of collective bargaining.18.*Blood testified that in September, 1935, there were about 133or 134 employees in the Boyertown mill.The petition which wascirculated during this period was signed by 94 employees.This peti-tion is sufficient evidence on which to base a certification of repre-sentatives.The petition was circulated by Payne and the threemembers of the committee who had been selected to represent BranchNo. 69.Each of these persons testified that the petition offered inevidence was the original petition and as to which signatures he hadsecured that the petition was voluntarily signed in his presence andwithout coercion, and that each person who signed the petition wasan employee of the Company.The evidence shows that the respondent employs seven persons,including two watchmen, one fixer, one bookkeeper, one shipper, oneforewoman and one superintendent who, by the finding in para-graph 16, are excluded from the appropriate unit.The forewomanis identified as Marjorie Leh, the superintendent as Charles Boger,and the fixer as Irvin Nagel.None of these names appears on thepetition.Assuming that the other four persons not engaged inproduction signed the petition, ninety persons in the appropriateunit desire to be represented by Branch No. 69.The petition was signed by a majority of the persons in the unitappropriate for the purposes of collective bargaining.CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees in the Boyertown mill of the Company, with-in the meaning of Section 9 (c) and Section 2, subdivisions (6) and(7) of the National Labor Relations Act.2.Those employees engaged in production in the Boyertown millof the Company, and not including those engaged as watchmen,shippers, fixers or as clerical or'supervisory employees, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9- (b) of the National Labor Relations Act.3.Branch No. 69, American Federation of Hosiery Workers, hav-ing been selected for the purposes of collective bargaining by the ma-jority of the employees in a unit appropriate for such purposes, is,by virtue of Section 9 (a) of the National Labor Relations Act, the DECISIONS AND ORDERS377exclusive representative of all the employees in such unit for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment and other conditions of employment.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, approved July 5, 1935, and pursuant to Article III, Sec-tion 8 of National Labor Relations Board Rules and Regulations-Series 1,IT IS HEREBY CERTIFIED that Branch No. 69, American FederationofHosieryWorkers has been designated and selected by a majorityof the employees in the Boyertown mill of John Blood & Company,Inc., engaged in production, and not including those engaged aswatchmen, shippers, fixers or as clerical or supervisory employees, as.their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, BranchNo. 69, American Federation of Hosiery Workers, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect. to rates of pay, wages, hours of employmentand other conditions of employment.